UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 13-7045


T. THORNE-EL,

                        Plaintiff – Appellant,

          v.

CHARLES   SANDERS;     IRVIN   RYAN,   JR.;     LAWRENCE   SOLOMON;
ROBERT C. LEWIS,

                        Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:12-ct-03029-FL)


Submitted:   October 22, 2013                 Decided:   October 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


T. Thorne-El, Appellant Pro Se. Jodi Harrison, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               T.   Thorne-El       appeals        the     district      court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                                We

have     reviewed       the    record      and      find    no   reversible        error.

Accordingly, we affirm for the reasons stated by the district

court.      Thorne-El         v.   Sanders,       No.    5:12-ct-03029-FL       (E.D.N.C.

June 20, 2013).           We dispense with oral argument because the

facts    and    legal    contentions       are      adequately    presented        in   the

materials      before    this      court   and      argument     would    not    aid    the

decisional process.



                                                                                AFFIRMED




                                              2